Exhibit 10.4

This Agreement is subject to the terms of the Intercreditor Agreement dated as
of September 16, 2011 among JPMorgan Chase Bank, N.A., as Administrative Agent
for the First Priority Secured Parties, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Second Priority Secured Parties, Cumulus Media
Inc., a Delaware corporation, Cumulus Media Holdings Inc., a Delaware
corporation, as Borrower, and the Loan Parties referred to therein, as amended,
modified or supplemented from time to time

 

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

made by

CUMULUS MEDIA INC.,

CUMULUS MEDIA HOLDINGS INC.,

and CERTAIN SUBSIDIARIES OF CUMULUS MEDIA INC.

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of September 16, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINED TERMS      1   

1.1  

   Definitions      1   

1.2  

   Other Definitional Provisions      4   

SECTION 2.

   GUARANTEE      4   

2.1  

   Guarantee      5   

2.2  

   Right of Contribution      5   

2.3  

   No Subrogation      5   

2.4  

   Amendments, etc. with respect to the Borrower Obligations      6   

2.5  

   Guarantee Absolute and Unconditional      6   

2.6  

   Reinstatement      7   

2.7  

   Payments      7   

SECTION 3.

   GRANT OF SECURITY INTEREST      7   

SECTION 4.

   REPRESENTATIONS AND WARRANTIES      8   

4.1  

   Title; No Other Liens      9   

4.2  

   Perfected First Priority Liens      9   

4.3  

   Jurisdiction of Organization; Chief Executive Office      9   

4.4  

   Investment Property      9   

4.5  

   Receivables      10   

4.6  

   Intellectual Property      10   

SECTION 5.

   COVENANTS      11   

5.1  

   Delivery of Instruments, Certificated Securities and Chattel Paper      12   

5.2  

   [Reserved]      12   

5.3  

   Maintenance of Perfected Security Interest; Further Documentation      12   

5.4  

   Changes in Name, etc      12   

5.5  

   [Reserved]      12   

5.6  

   Investment Property      12   

5.7  

   Intellectual Property      13   

SECTION 6.

   REMEDIAL PROVISIONS      15   

6.1  

   Certain Matters Relating to Receivables      15   

6.2  

   Communications with Obligors; Grantors Remain Liable      16   

6.3  

   Pledged Stock      16   

6.4  

   Proceeds to be Turned Over To Administrative Agent      17   

6.5  

   Application of Proceeds      17   

6.6  

   Code and Other Remedies      18   

6.7  

   Registration Rights      18   

6.8  

   Subordination      19   

6.9  

   Deficiency      19   

SECTION 7.

   THE ADMINISTRATIVE AGENT      19   

7.1  

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.      19   

7.2  

   Duty of Administrative Agent      20   

7.3  

   Execution of Financing Statements      21   

 

i



--------------------------------------------------------------------------------

7.4  

   Authority of Administrative Agent      21   

SECTION 8.

   MISCELLANEOUS      21   

8.1  

   Amendments in Writing      21   

8.2  

   Notices      21   

8.3  

   No Waiver by Course of Conduct; Cumulative Remedies      21   

8.4  

   Enforcement Expenses; Indemnification      22   

8.5  

   Successors and Assigns      22   

8.6  

   Set-Off      22   

8.7  

   Counterparts      22   

8.8  

   Severability      22   

8.9  

   Section Headings      23   

8.10

   Integration      23   

8.11

   GOVERNING LAW      23   

8.12

   Submission To Jurisdiction; Waivers      23   

8.13

   Acknowledgements      23   

8.14

   Additional Grantors      24   

8.15

   Releases      24   

8.16

   WAIVER OF JURY TRIAL      24   

8.17

   Approvals      24   

SCHEDULES

 

Schedule 1   Notice Addresses Schedule 2   Investment Property Schedule 3  
Perfection Matters Schedule 4   Jurisdictions of Organization and Chief
Executive Offices Schedule 5   Intellectual Property ANNEX   Annex 1   Form of
Assumption Agreement

 

ii



--------------------------------------------------------------------------------

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 16, 2011,
made by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, but in no event including any Foreign
Subsidiary, the “Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Second Lien Credit Agreement, dated as of September 16, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among CUMULUS MEDIA INC. (“Parent”), CUMULUS MEDIA HOLDINGS INC.
(the “Borrower”), the Lenders and the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor, intending to be legally bound, hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, Farm Products, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.

(b) The following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, or out of the Credit Agreement, this Agreement, the other
Loan Documents or any other document made, delivered or given in connection with
any of the foregoing, in each case whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Common Collateral”: as defined in the Intercreditor Agreement.

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 5), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 5), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

“Excluded Property”: as defined in Section 3.

“First Priority Obligations”: as defined in the Intercreditor Agreement.

“First Priority Representative”: as defined in the Intercreditor Agreement.

“First Priority Security Documents”: as defined in the Intercreditor Agreement.

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under this Agreement or any other
Loan Document (including, without



--------------------------------------------------------------------------------

limitation, Section 2) to the Administrative Agent or any Lender (or, in the
case of any Specified Swap Agreement or any Specified Cash Management Agreement,
the Person that is a Lender or an Affiliate of a Lender at the time such
arrangement was entered into), in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrower.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Borrower or any of its Subsidiaries.

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, among the Loan Parties, the Administrative Agent and the First Priority
Representative.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

“Issuers”: the collective reference to each issuer of any Pledged Stock.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, and all reissues and extensions thereof,
including, without limitation, any of the foregoing referred to in Schedule 5,
(ii) all applications for letters patent of the United States or any other
country and all divisions, continuations and continuations-in-part thereof,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (iii) all rights to obtain any reissues or extensions of the foregoing.

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 5.

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (i) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary



--------------------------------------------------------------------------------

course of business, (ii) the Gleiser Note and (iii) any promissory note made by
an employee or director of a Grantor) in an amount exceeding $5,000,000
individually.

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, interests or rights of any nature
whatsoever in respect of the Capital Stock of (i) a direct Subsidiary of a
Grantor or (ii) any other Person if the value of the Capital Stock under this
clause (ii) exceeds $5,000,000 individually that may be issued or granted to, or
held by, any Grantor while this Agreement is in effect; provided that in no
event shall any Grantor pledge hereunder (a) the Capital Stock issued by CMP KC,
LLC or (b) more than 66% of the total outstanding Foreign Subsidiary Voting
Stock of any Foreign Subsidiary.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property pledged hereunder,
collections thereon or distributions or payments with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any Affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 5,
and (ii) the right to obtain all renewals thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 5.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE



--------------------------------------------------------------------------------

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and permitted assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 (other than contingent indemnity
obligations not due and payable) shall have been satisfied by payment in full
and the Commitments shall be terminated (or, as applicable, cash collateralized
or defeased in accordance with the terms of the Credit Agreement),
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Borrower, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of the Borrower Obligations), remain
liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until the Borrower Obligations are paid in full (other than
contingent indemnity obligations not due and payable) and the Commitments are
terminated (or as applicable, cash collateralized or defeased in accordance with
the terms of the Credit Agreement).

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Lenders, and each Subsidiary Guarantor shall remain
liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Borrower or any
other Guarantor or any collateral security or guarantee or right of offset held
by the Administrative Agent or any Lender for the payment of the Borrower
Obligations, nor shall any



--------------------------------------------------------------------------------

Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Borrower on account of the Borrower Obligations are paid in full (other
than contingent indemnity obligations not due and payable) and the Commitments
are terminated (or as applicable, cash collateralized or defeased in accordance
with the terms of the Credit Agreement). If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full (or as applicable, cash
collateralized or defeased in accordance with the terms of the Credit
Agreement), such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Borrower Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives, to the fullest
extent permitted by law and except as otherwise provided for herein, any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 2 or acceptance of the
guarantee contained in this Section 2; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the fullest extent permitted by law and except as otherwise
provided for herein, diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c)



--------------------------------------------------------------------------------

any other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of Grantor’s right, title and
interest in the following property now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest other than Excluded Property
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents (other than title documents with respect to equipment or
assets set forth in clause (ii) of the definition of Excluded Property below);

(f) all Equipment;



--------------------------------------------------------------------------------

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all books and records pertaining to the Collateral; and

(o) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, the term Collateral and the terms set forth in this Section
defining the components of Collateral shall not include, and this Agreement
shall not constitute a grant of a security interest in, any of the following
(the “Excluded Property”): (i) any fee owned real property and any leasehold
interests in real property of any Grantor, in each case, with a value of less
than $20,000,000 , (ii) any trucks, trailers, tractors, service vehicles,
automobiles, rolling stock or other registered mobile equipment or assets
covered by certificates of title or ownership of any Grantor, (iii) any
Letter-of-Credit Rights and any Commercial Tort Claims of any Grantor, in each
case, with a value of less than $5,000,000, (iv) any property to the extent that
such grant of a security interest is prohibited by any Requirements of Law of a
Governmental Authority, requires a consent not obtained of any Governmental
Authority pursuant to such Requirement of Law, is prohibited by the
organizational documents of a Subsidiary if such Subsidiary is not a wholly
owned Subsidiary, or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Stock
or Pledged Note, results in the termination of, is prohibited by, or constitutes
a default under, any applicable shareholder agreement, joint-venture agreement,
operating agreement or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, termination, breach or default or requiring such consent is
ineffective under applicable law, (v) those assets as to which the
Administrative Agent and the Borrower agree that the cost of obtaining a
security interest therein or perfection thereof are excessive in relation to the
value to the Lenders of the security to be afforded thereby, (vi) more than 66%
of the Foreign Subsidiary Voting Stock of any Foreign Subsidiary, (vii) the
Capital Stock issued by CMP KC, LLC or (viii) any Trademark application filed in
the United States Patent and Trademark Office on the basis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. §§ 1051, et seq.), to the extent that granting a security interest or
other lien in such Trademark application prior to such filing would adversely
affect the enforceability or validity of or void such Trademark application.

SECTION 4. REPRESENTATIONS AND WARRANTIES



--------------------------------------------------------------------------------

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns or, with respect to Intellectual Property,
owns or has a valid right to use each item of the Collateral free and clear of
any and all Liens or claims of others. No effective financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are not prohibited by the Credit Agreement. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property. Each of the Administrative Agent and each Lender
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.

4.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) upon completion of the filings and other actions specified on Schedule 3
(which, in the case of all filings and other documents referred to on said
Schedule, have been delivered to the Administrative Agent in completed and duly
executed form) will constitute valid perfected security interests (to the extent
such matter is governed by the law of the United States or a jurisdiction
therein) in all of the Collateral (excluding motor vehicles and other assets, if
any, with respect to which a security interest cannot be perfected by the filing
of a financing statement under the applicable Uniform Commercial Code or through
filings with United States registries with respect to Intellectual Property) in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, to the extent
such security interest may be perfected by such filings, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral by operation of law and Liens created under the First
Priority Security Documents.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. Such Grantor has furnished to the
Administrative Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

4.4 Investment Property. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer directly owned by such Grantor (other than any such
Capital Stock which constitutes Excluded Property) or, in the case of Foreign
Subsidiary Voting Stock, if less, 66% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer.

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.



--------------------------------------------------------------------------------

(c) To the best of Grantor’s knowledge, each of the Pledged Notes constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interests created by this Agreement and the First Priority Security
Documents.

4.5 Receivables. Except for (i) promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business,
(ii) the Gleiser Note and (iii) any promissory note made by an employee or
director of a Grantor, no amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper in an amount
in excess of $5,000,000 which has not been delivered to the Administrative
Agent.

4.6 Intellectual Property. (a) Schedule 5 lists all registrations and
applications for registration of all Trademarks and Copyrights and all issued
Patents and Patent applications owned by such Grantor in its own name on the
date hereof, and all Patents Licenses, Trademark Licenses and Copyright Licenses
in which a Grantor is the exclusive licensee of any United States registrations
or application for registration of any Trademarks or Copyrights or any United
States issued Patents or Patent applications.

(b) On the date hereof, all material Intellectual Property owned by such Grantor
is (i) valid, subsisting, unexpired, has not been abandoned, and, to the
knowledge of such Grantor, enforceable, and (ii) does not, and the conduct of
each Grantor’s business does not, infringe the Intellectual Property rights of
any other Person in a manner that could reasonably be expected to have a
Material Adverse Effect.

(c) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or challenge the validity of, or such
Grantor’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

(d) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or challenge the
validity of any material Intellectual Property or such Grantor’s ownership
interest therein (other than routine office actions), or (ii) which could
reasonably be expected to have a Material Adverse Effect on the value of any
Intellectual Property owned by or exclusively licensed to such Grantor.

4.7 Commercial Tort Claims.

(a) On the date hereof, no Grantor has rights in any Commercial Tort Claim with
potential value in excess of $5,000,000.

(b) Upon the filing of a financing statement covering any Commercial Tort Claim
referred to in Section 5.8 hereof against such Grantor in the jurisdiction
specified in Schedule 3 hereto, the security interest granted in such Commercial
Tort Claim will constitute a valid perfected security interest in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase such Collateral from Grantor, which security interest
shall be prior to all other Liens on such Collateral except for unrecorded liens
permitted by the Credit



--------------------------------------------------------------------------------

Agreement which have priority over the Liens on such Collateral by operation of
law and Liens created by the First Priority Security Documents.

4.8 Organization; Authority; No Litigation.

(a) Such Grantor (i) is a Person duly organized or formed, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) has the requisite power and authority and the legal right to
own and operate its property, to lease the property it operates and to conduct
the business in which it is currently engaged, except to the extent that the
failure to possess such power and legal authority and such legal right would
not, in the aggregate, have a Material Adverse Effect, (iii) is duly qualified
and in good standing under the laws of each jurisdiction where its ownership,
lease or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect and (iv) is in compliance with all applicable
Requirements of Law, except to the extent that the failure to comply therewith
would not, in the aggregate, have a Material Adverse Effect.

(b) Such Grantor has the requisite power and authority and the legal right to
make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. No consent or authorization of, or filing with, notice to or other act by
or in respect of, any Person (including any Governmental Authority) is required
in connection with the execution, delivery, performance, validity or
enforceability of any Loan Document to which it is a party, except (i) such as
have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created under the Loan Documents and (iii) those
consents, authorizations, filings and notices, the failure of which to obtain or
make could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. This Agreement and each other Loan Document to which
such Grantor is a party has been duly executed and delivered on behalf of such
Grantor and constitutes the legal, valid and binding obligation of such Grantor
enforceable against such Grantor in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(c) The execution, delivery and performance of this Agreement and the other Loan
Documents to which such Grantor is a party will not violate any Requirement of
Law or any Contractual Obligation applicable to or binding upon such Grantor or
any of its properties or assets, which violations, individually or in the
aggregate, would have a Material Adverse Effect, and will not result in the
creation or imposition (or the obligations to create or impose) of any Lien
(other than any Lien created pursuant to this Agreement and the other Loan
Documents to which such Grantor is a party or the First Lien Loan Documents) on
any of its properties or assets.

(d) No litigation or investigation known to such Grantor through receipt of
written notice or proceeding of or by any Governmental Authority or any other
Person is pending against such Grantor (x) with respect to the validity, binding
effect or enforceability of this Agreement or the other Loan Documents to which
such Grantor is a party or (y) which would have a Material Adverse Effect.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full (other than contingent indemnity obligations not due and
payable) and the Commitments shall have been terminated:



--------------------------------------------------------------------------------

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral in excess of
$5,000,000 shall be or become evidenced by any Instrument, Certificated Security
or Chattel Paper (excluding (i) promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business,
(ii) the Gleiser Note, and (iii) any promissory note made by an employee or
director of a Grantor), such Instrument, Certificated Security or Chattel Paper
shall be promptly delivered to the Administrative Agent, duly indorsed in a
manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

5.2 [Reserved].

5.3 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority (and subject to the
qualifications) described in Section 4.2 and shall defend such security interest
against the claims and demands of all Persons whomsoever, subject to the rights
of such Grantor under the Loan Documents to dispose of the Collateral.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor as the Administrative Agent may reasonably
request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property and any other relevant Collateral with a
value in excess of $5,000,000, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto; provided that no control
agreements shall be required with respect to Deposit Accounts, Letter-of-Credit
Rights or any other relevant Collateral.

5.4 Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice (or such different period with the consent of the Administrative
Agent) to the Administrative Agent and delivery to the Administrative Agent of
all additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein, (i) change its
jurisdiction of organization or the location of its chief executive office or
sole place of business or principal residence from that referred to in
Section 4.3 or (ii) change its name.

5.5 [Reserved].

5.6 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent and the Lenders, hold the same in trust for the Administrative Agent and
the Lenders and deliver the same forthwith to the Administrative Agent in the
exact form received, duly



--------------------------------------------------------------------------------

indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. After the occurrence and
during the continuance of an Event of Default, any sums paid upon or in respect
of the Investment Property upon the liquidation or dissolution of any Issuer
shall be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Investment Property or any
property shall be distributed upon or with respect to the Investment Property
pursuant to the recapitalization or reclassification of the capital of any
Issuer or pursuant to the reorganization thereof, the property so distributed
shall, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor, such Grantor shall, until such money or
property is paid or delivered to the Administrative Agent, hold such money or
property in trust for the Administrative Agent and the Lenders, as additional
collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent and except as
permitted by, or not prohibited under, the Credit Agreement, such Grantor will
not (i) vote to enable, or take any other action to permit, any Issuer to issue
any Capital Stock of any nature or to issue any other securities convertible
into or granting the right to purchase or exchange for any Capital Stock of any
nature of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement), (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Investment
Property or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement and the First Priority Security Documents or
(iv) enter into any agreement or undertaking restricting the right or ability of
such Grantor or the Administrative Agent to sell, assign or transfer any of the
Investment Property or Proceeds thereof, other than the First Lien Loan
Documents.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.7(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

5.7 Intellectual Property. (a) Except as otherwise determined by such Grantor in
its reasonable business judgment, such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark owned by such
Grantor to the extent necessary to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past
substantially the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends to the extent required by applicable Requirements of
Law, (iv) not adopt or use any mark which is confusingly similar or a colorable
imitation of such Trademark unless the Administrative Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest
(subject to the qualifications set forth in Section 4.2) in such mark pursuant
to this Agreement, and (v) not (and not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby such Trademark
may become invalidated or impaired in any way.



--------------------------------------------------------------------------------

(b) Except as otherwise determined by such Grantor in its reasonable business
judgment, such Grantor (either itself or through licensees) will not do any act,
or omit to do any act, whereby any material Patent owned or exclusively licensed
by such Grantor may become forfeited, abandoned or dedicated to the public
(except as the result of the expiration of such Patent at the end of its
statutory term).

(c) Except as otherwise determined by such Grantor in its reasonable business
judgment, such Grantor (either itself or through licensees) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any material portion of the Copyrights may become
abandoned or otherwise impaired. Such Grantor will not (either itself or through
licensees) do any act whereby any material portion of the Copyrights owned or
exclusively licensed by such Grantor may fall into the public domain (except as
a result of the expiration of such Copyright at the end of its statutory term).

(d) Except as determined by such Grantor in its reasonable business judgment ,
such Grantor (either itself or through licensees) will not knowingly infringe,
misappropriate or otherwise violate the intellectual property rights of any
other Person.

(e) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall (i) acquire any registration or application for
registration of any Trademark or any issued Patent or Patent application,
(ii) become the exclusive licensee of any United States registration or
application for registration of any Trademark or any United States issued Patent
or Patent application, (iii) or file an application for any Trademark or Patent
with the United States Patent and Trademark Office or any similar office or
agency in any group of countries, other country or political subdivision
thereof, such Grantor shall report such filing, licensing or acquisition to the
Administrative Agent after such filing, licensing or acquisition occurs at the
same time as the delivery of the certificate under subsection 7.2(b) of the
Credit Agreement, but in no event shall such report be made more than ninety
(90) days after the date on which such filing, licensing or acquisition occurs.
Whenever such Grantor, either by itself or through any agent, employee, licensee
or designee, shall (i) acquire any registration or application for registration
of any Copyright, (ii) become the exclusive licensee of any United States
Copyright registration, or (iii) file an application for any Copyright with the
United States Copyright Office or any similar office or agency in any group of
countries, other country or political subdivision thereof, such Grantor shall
report such filing, licensing or acquisition to the Administrative Agent within
(20) twenty Business Days of the acquisition, licensing or filing, as
applicable, thereof. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s and the Lenders’ security
interest in any such Intellectual Property.

(f) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of each of its material Patents, Trademarks, or
Copyrights (now or hereafter existing), including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

(g) In the event that any material Intellectual Property owned or exclusively
licensed by such Grantor is infringed, misappropriated or diluted by a third
party, such Grantor shall (i) take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property
and (ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and, where appropriate
in Grantor’s reasonable business



--------------------------------------------------------------------------------

judgment and where Grantor has standing to do so, sue for infringement,
misappropriation or dilution, seek injunctive relief and recover any and all
damages for such infringement, misappropriation or dilution.

(h) Each Grantor will take reasonable steps to clear and correct defects in the
chain of title (including any filings in connection with security interests not
in favor of the Secured Parties or security interests securing the First Lien
Obligations) of the Intellectual Property owned by such Grantor by making, or
using commercially reasonable efforts to cause the making of, appropriate
filings with the United States Patent and Trademark Office no later than 60 days
after the date hereof, and will provide evidence of any such filings to the
Administrative Agent or its designee no later than 10 Business Days after making
same, provided that the failure to make, or cause to be made, any such filings
after reasonable efforts shall not be deemed a violation or breach of this
clause (h).

5.8 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $5,000,000, such
Grantor shall within 30 days of obtaining such interest sign and deliver
documentation acceptable to the Administrative Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications; provided that, unless an
Event of Default shall have occurred and be continuing, such Grantor shall only
be required to provide such information once in any twelve (12) month period. At
any time and from time to time during the continuance of an Event of Default,
upon the Administrative Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, provided that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Lenders only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Grantor. Each such deposit of Proceeds of Receivables shall be
accompanied by a report identifying in reasonable detail the nature and source
of the payments included in the deposit; provided that all funds in such
Collateral Account shall be promptly released to the Grantors upon the cure or
waiver of all such Events of Default.

(c) During the continuance of an Event of Default and at the Administrative
Agent’s reasonable request, each Grantor shall deliver to the Administrative
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.



--------------------------------------------------------------------------------

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Receivables or Contracts.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Lender shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) or Contract by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any Lender of any payment relating thereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate or
other organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral in any material respect or which would
result in a Default or Event of Default under any provision of the Credit
Agreement, this Agreement or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Administrative Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to



--------------------------------------------------------------------------------

deposit and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing, other than as a result of the Administrative Agent’s gross negligence or
willful misconduct.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying following receipt of such notice and prior to
notice that such Event of Default is no longer continuing, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, upon request of the Administrative Agent, all Proceeds received by
any Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Administrative Agent and the Lenders, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the Lenders) shall
continue to be held as collateral security for all the Obligations and shall not
constitute payment thereof until applied as provided in Section 6.5; provided
that all funds in such Collateral Account shall be promptly released to Grantor
upon cure or waiver of all such Events of Default.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations shall have been paid in full
(other than contingent indemnity obligations not due and payable) and the
Commitments shall have



--------------------------------------------------------------------------------

terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in such
order as the Administrative Agent may elect, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

6.7 Registration Rights. (a) Each Grantor recognizes that the Administrative
Agent may be unable to effect a public sale of any or all of the Pledged Stock,
by reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of Parent
shall be fully subordinated to the indefeasible payment in full in cash of such
Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency
(with regard to fees and disbursements of any attorneys, to the extent the
Borrower is required to pay or reimburse such fees and disbursements pursuant to
subsection 11.5 of the Credit Agreement).

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, after the
occurrence and during the continuance of an Event of Default, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, after the occurrence and
during the continuance of an Event of Default, to do any or all of the
following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Lenders’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;



--------------------------------------------------------------------------------

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any Trademark pertains), throughout the world for such term or
terms, on such conditions, and in such manner, as the Administrative Agent shall
in its sole discretion determine; and (8) generally, sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

(c) The reasonable out of pocket expenses of the Administrative Agent incurred
in connection with actions undertaken as provided in this Section 7.1, shall be
payable by such Grantor to the Administrative Agent within 10 days of written
demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the



--------------------------------------------------------------------------------

Administrative Agent and the Lenders hereunder are solely to protect the
Administrative Agent’s and the Lenders’ interests in the Collateral and shall
not impose any duty upon the Administrative Agent or any Lender to exercise any
such powers. The Administrative Agent and the Lenders shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own (or their officers’, directors’, employees’ or
agents’) gross negligence or willful misconduct.

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 11.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.



--------------------------------------------------------------------------------

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse the Administrative Agent for all its reasonable costs and expenses
incurred in collecting against such Guarantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Guarantor is a party, including,
without limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent and to the extent permitted by the Credit Agreement, to the
Lenders.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes, if
any, which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrower
would be required to do so pursuant to Section 11.5 of the Credit Agreement.

(d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Lenders and their successors and permitted assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent.

8.6 Set-Off. In addition to any rights and remedies of the Lenders provided by
law, each Grantor hereby irrevocably authorizes the Administrative Agent and
each Lender at any time and from time to time when an Event of Default occurred
and be continuing shall have the right, without notice to any Grantor, any such
notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Grantor
hereunder or under the Credit Agreement (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any grace period, to apply to
the payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Lender agrees promptly to notify the relevant Grantor and the Administrative
Agent after any such application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such application.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or “pdf”), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York sitting in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages; provided that
such Grantor shall, except as provided in subsection 11.5 of the Credit
Agreement, not be liable for any special, exemplary, punitive or consequential
damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14 Additional Grantors. Each Subsidiary of Parent that is required to become a
party to this Agreement pursuant to Section 7.10 of the Credit Agreement shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

8.15 Releases. (a) At such time as the Loans, the reimbursement obligations and
the other Obligations shall have been paid in full (other than contingent
indemnity obligations not due and payable), the Commitments have been
terminated, the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b) Any of the Collateral sold, transferred or otherwise disposed of by any
Grantor in a transaction not prohibited by the Credit Agreement, shall be
transferred free of the security interest created hereby on such Collateral, and
such security interest shall automatically terminate upon such permitted
disposition. The Administrative Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence such release of the
Liens created hereby on such Collateral. Any Subsidiary Guarantor shall be
automatically released from its obligations hereunder in the event that all the
Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction not prohibited by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.

8.16 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.17 Approvals. Any provision contained herein to the contrary notwithstanding,
no action shall be taken hereunder by the Administrative Agent and the Lenders
with respect to the Collateral unless and until all applicable requirements of
the Federal Communications Commission (the “FCC”), if any, under the
Communications Act of 1934, as amended, and the rules and regulations
promulgated thereunder and thereof have in the reasonable judgment of the
Administrative Agent been fully satisfied to the extent necessary to take such
action and there have been obtained all such consents, approvals and
authorizations, as may be required to be obtained from the FCC under the terms
of any franchise, license or similar operating right held by the Grantor in
order to take such action. It is the intention of the parties hereto that the
pledge in favor of the Administrative Agent and the Lenders of the Collateral,
the grant of a security interest to the Administrative Agent and the Lenders in
the Collateral, and all rights and remedies held by the Administrative Agent and
the Lenders with respect to the Collateral, shall in all



--------------------------------------------------------------------------------

relevant aspects be subject to and governed by said statutes, rules and
regulations. By its acceptance of this Agreement, the Administrative Agent and
the Lenders agree they will not take any action pursuant to this Agreement which
constitutes or results in any assignment or transfer of control of any license
or franchise or any change of control over the communications properties owned
and operated by the Grantor, if such assignment or transfer of control of any
license or franchise or change of control would, under then existing law or
under any franchise, require the prior approval of a Governmental Authority,
without first obtaining such approval. Upon the exercise by the Administrative
Agent and the Lenders of any power, right, privilege or remedy pursuant to this
Agreement which requires any such consent, approval, recording, qualification or
authorization of any Governmental Authority, the Grantor will execute and
deliver, or will cause the execution and delivery of, all applications,
certificates, instruments and other documents and papers that the Administrative
Agent and the Lenders may reasonably require in order for such governmental
consent, approval, recording, qualification or authorization to be obtained.
Each Grantor agrees to use its reasonable best efforts to cause such
governmental consents, approvals, recordings, qualifications and authorizations
to be forthcoming.

8.18 Intercreditor Agreement Governs. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent,
for the benefit of the Lenders, pursuant to this Agreement and the exercise of
any right or remedy by the Administrative Agent and the Lenders hereunder, in
each case, with respect to the Common Collateral and Liens securing the First
Priority Obligations are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of the Intercreditor Agreement and this Agreement with respect to the Common
Collateral and Liens securing any First Priority Obligations, the provisions of
the Intercreditor Agreement shall prevail. Notwithstanding anything herein to
the contrary, prior to the First Priority Obligations Payment Date (as defined
in the Intercreditor Agreement), the requirements of this Agreement to deliver
Collateral and any certificates, instruments or other documents in relation
thereto to the Administrative Agent shall be deemed satisfied by delivery of
such Collateral and such certificates, instruments or documents in relation
thereto to the First Priority Representative (as defined in the Intercreditor
Agreement) (as bailee for the Administrative Agent).

In furtherance of the foregoing, and notwithstanding anything herein to the
contrary, in the event the First Priority Representative enters into any
amendment, waiver or consent in respect of any of the First Priority Security
Documents (as defined in the Intercreditor Agreement) for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any First Priority Security Document or changing in any manner
the rights of any parties thereunder, in each case solely with respect to any
Common Collateral, then such amendment, waiver or consent shall apply
automatically to any comparable provision of this Agreement without the consent
of or action by the Administrative Agent or any Lender; provided that (other
than with respect to amendments, modifications or waivers that secure additional
extensions of credit and add additional secured creditors and do not violate the
express provisions of the Credit Agreement), (i) no such amendment, waiver or
consent shall have the effect of releasing assets subject to the Lien of this
Agreement, except to the extent that a release of such Lien is permitted or
required by Section 4.2 of the Intercreditor Agreement, and (ii) any such
amendment, waiver or consent that materially and adversely affects the rights of
the Administrative Agent or the Lenders and does not affect the First Priority
Secured Parties (as defined in the Intercreditor Agreement) in a like or similar
manner shall not apply to this Agreement without the consent of the
Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

CUMULUS MEDIA INC.

By:

 

/s/ Lewis W. Dickey, Jr.

 

Name: Lewis W. Dickey, Jr.

 

Title:   Chief Executive Officer

CUMULUS MEDIA HOLDINGS INC.

By:

 

/s/ Lewis W. Dickey, Jr.

 

Name: Lewis W. Dickey, Jr.

 

Title:   Chief Executive Officer

 

Second Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

Citadel Broadcasting Corporation

Citadel Broadcasting Company

Atlanta Radio, LLC

Aviation I, LLC

Alphabet Acquisition Corp.

Detroit Radio, LLC

Chicago FM Radio Assets, LLC

Chicago License, LLC

Chicago Radio Assets, LLC

Chicago Radio Holding, LLC

Chicago Radio, LLC

DC Radio Assets, LLC

DC Radio, LLC

International Radio, Inc.

KLOS Radio, LLC

KLOS-FM Radio Assets, LLC

KLOS Syndications Assets, LLC

LA License, LLC

LA Radio, LLC

Minneapolis Radio, LLC

Minneapolis Radio Assets, LLC

Network License, LLC

NY License, LLC

NY Radio Assets, LLC

NY Radio, LLC

Oklahoma Radio Partners, LLC

Radio Watermark, Inc.

Radio Assets, LLC

Radio Networks, LLC

Radio Today Entertainment, Inc.

San Francisco Radio, LLC

San Francisco Radio Assets, LLC

SF License, LLC

WBAP-KSCS Acquisition Partner, LLC

WBAP-KSCS Assets, LLC

WBAP-KSCS Radio Acquisition, LLC

WPLJ Radio, LLC

By:   /s/ Lewis W. Dickey, Jr.  

Name: Lewis W. Dickey, Jr.

Title:   Chief Executive Officer

Broadcast Software International Inc.

Cumulus Broadcasting LLC

Cumulus Media Partners, LLC

CMP KC Corp.

CMP Susquehanna Holdings Corp.

CMP Susquehanna Radio Holdings Corp.

Susquehanna Pfaltzgraff Co.

Susquehanna Media Co.

Susquehanna Radio Corp.

Radio Metroplex, Inc.

KLIF Broadcasting, Inc.

Catalyst Media, Inc.

CMP Susquehanna Corp.

By:

 

/s/ Lewis W. Dickey, Jr.

 

Name: Lewis W. Dickey, Jr.

Title:   Chief Executive Officer

WBAP-KSCS Radio Group, Ltd.

By:

  WBAP-KSCS Radio Acquisition, LLC, its General Partner

By:

 

/s/ Lewis W. Dickey, Jr.

 

Name: Lewis W. Dickey, Jr.

Title:   Chief Executive Officer

 

 

Second Lien Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

/s/ Tina Ruyter

 

Name: Tina Ruyter

 

Title:   Executive Director

 

Second Lien Guarantee and Collateral Agreement